Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9-15, 17, 18, 26-32, 34, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al. (US. Pub. NO. 2020/0117765 A1; hereinafter “Sengupta”) in view of Pratusevich et al. (US. 11,423,259, hereinafter “Pratusevich”)

Regarding claim 1, Sengupta teaches a method of quantifying accuracy of a prediction model that has been trained on a data set parameterized by a plurality of features, the model performing in accordance with a theoretical performance manifold over an intractable input space in connection with the features (see Sengupta, fig. 1, expected outcomes performance 160, para. [0046]), the method comprising: 
determining which of the plurality of features are strongly correlated with performance of the model (see Sengupta, fig. 4, para. [0069], transactions from China is a feature strongly correlated with performance); 
based on the features determined to be strongly correlated with performance of the model, creating a plurality of parameterized sub-models that, in aggregate, approximate the intractable input space (see Sengupta, fig. 4, split models, para. [0069]);
 generating prototype exemplars for each of the created sub-models (see Sengupta, fig. 8, split models for China transactions, para. [0074-75]), and 
quantifying the accuracy of the model using the generated prototype exemplars (see Sengupta, fig. 9, expected outcomes and target accuracy).
Sengupta is silent to teaching that wherein the prototype exemplars for each created sub-model being objects to which the model can be applied to result in a match with the respective sub-model. 
In the same field of endeavor, Pratusevich teaches a method wherein the prototype exemplars for each created sub-model being objects to which the model can be applied to result in a match with the respective sub-model (see Pratusevich, fig. 3, 360, fig. 1, 144, 146, col. 6, lines 10-35, goodness score high, closer approximation). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Sengupta with the teaching of Pratusevich in order to improve machine learning model generation and performance (see Pratusevich, col. 1, lines 5-15). 

Regarding claim 9, the combination of Sengupta and Pratusevich teaches the method of claim 1, wherein the intractable input space represents all valid data sets to which the model can be applied (see Sengupta, fig. 36, 3710, historical data).

Regarding claim 10, the combination of Sengupta and Pratusevich teaches the method of claim 1, further comprising determining which features are strongly correlated with performance of the model by receiving a user-specified list of one or more features and/or by running a residual network feature extractor (see Sengupta, fig. 17,18, para. [0069-70], flagging data subgroup).

Regarding claim 11, the combination of Sengupta and Pratusevich teaches the method of claim 1, wherein the parameterized sub-models are created in accordance with a predefined taxonomy and/or a data-driven approach to deriving the sub-models (see Pratusevich, fig. 4, 402-412, col. 7, lines 1-15).

Regarding claim 12, the combination of Sengupta and Pratusevich teaches the method of claim 1, wherein the prototype exemplars are generated using synthetics (see Pratusevich, fig. 4, 402-412, col. 7, lines 1-15).

Regarding claim 13, the combination of Sengupta and Pratusevich teaches the method of claim 1, further comprising limiting the intractable input space to a continuous region defined by the data set on which the prediction model is trained (see Sengupta, fig. 36, 3710, historical data).

Regarding claim 14, the combination of Sengupta and Pratusevich teaches the method of claim 1, further comprising limiting the intractable input space to a plurality of discontinuous regions (see Sengupta, para. [0037], different dataset).

Regarding claim 15, the combination of Sengupta and Pratusevich teaches the method of claim 1, wherein the data set on which the prediction model is trained is for a first application, the accuracy of the model is quantified for a data set for a second application, and the first and second applications are different from one another (see Sengupta, para. [0037]).

Regarding claim 17, Sengupta teaches a non-transitory computer readable storage medium tangibly storing instructions that, when executed by at least one hardware processor of a computing system, quantify accuracy of a prediction model that has been trained on a data set parameterized by a plurality of features and that performs in accordance with a theoretical performance manifold over an intractable input space in connection with the features, by performing functionality comprising:
determining which of the plurality of features are strongly correlated with performance of the model (see Sengupta, fig. 4, para. [0069], transactions from China is a feature strongly correlated with performance); 
based on the features determined to be strongly correlated with performance of the model, creating a plurality of parameterized sub-models that, in aggregate, approximate the intractable input space (see Sengupta, fig. 4, split models, para. [0069]);
 generating prototype exemplars for each of the created sub-models (see Sengupta, fig. 8, split models for China transactions, para. [0074-75]), and 
quantifying the accuracy of the model using the generated prototype exemplars (see Sengupta, fig. 9, expected outcomes and target accuracy).
Sengupta is silent to teaching that wherein the prototype exemplars for each created sub-model being objects to which the model can be applied to result in a match with the respective sub-model. 
In the same field of endeavor, Pratusevich teaches a system wherein the prototype exemplars for each created sub-model being objects to which the model can be applied to result in a match with the respective sub-model (see Pratusevich, fig. 3, 360, fig. 1, 144, 146, col. 6, lines 10-35, goodness score high, closer approximation). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Sengupta with the teaching of Pratusevich in order to improve machine learning model generation and performance (see Pratusevich, col. 1, lines 5-15). 

Regarding claim 18, Sengupta teaches a system for quantifying accuracy of a prediction model that has been trained on a data set parameterized by a plurality of features, the model performing in accordance with a theoretical performance manifold over an intractable input space in connection with the features, the system comprising: an electronic interface over which the model is received; and processing resources including at least one processor and a memory coupled thereto (see Sengupta, fig. 35), the processing resources being configured to at least: 
determine which of the plurality of features are strongly correlated with performance of the model (see Sengupta, fig. 4, para. [0069], transactions from China is a feature strongly correlated with performance); 
based on the features determined to be strongly correlated with performance of the model, create a plurality of parameterized sub-models that, in aggregate, approximate the intractable input space (see Sengupta, fig. 4, split models, para. [0069]);
 generate prototype exemplars for each of the created sub-models (see Sengupta, fig. 8, split models for China transactions, para. [0074-75]), and 
quantify the accuracy of the model using the generated prototype exemplars (see Sengupta, fig. 9, expected outcomes and target accuracy).
Sengupta is silent to teaching that wherein the prototype exemplars for each created sub-model being objects to which the model can be applied to result in a match with the respective sub-model. 
In the same field of endeavor, Pratusevich teaches a system wherein the prototype exemplars for each created sub-model being objects to which the model can be applied to result in a match with the respective sub-model (see Pratusevich, fig. 3, 360, fig. 1, 144, 146, col. 6, lines 10-35, goodness score high, closer approximation). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Sengupta with the teaching of Pratusevich in order to improve machine learning model generation and performance (see Pratusevich, col. 1, lines 5-15). 

	Regarding claims 26-32, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 9-15, respectively. 

Regarding claim 34, the combination of Sengupta and Pratusevich teaches the system of claim 18, wherein at least one of the features determined to be strongly correlated with part of the model includes a non-linear mapping based on a feature from the data set on which the prediction model is trained (see Sengupta, fig. 4, para. [0069], transactions from China is a feature strongly correlated with performance).

Regarding claim 35, the combination of Sengupta and Pratusevich teaches the system of claim 34, wherein the non-linear mapping is kernel principal component analysis (see Pratusevich, col. 5, lines 20-40).

Claim(s) 2-4, 16, 19-21, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta and Pratusevich as applied to claims 1 and 18 above, and further in view of Wilczynski et al. (US. 10,410,090 B1; hereinafter “Wilczynski”). 

Regarding claim 2, the combination of Sengupta and Pratusevich teaches the method of claim 1. 
The combination of Sengupta and Pratusevich is silent to teaching that wherein the model is trained to identify objects in images.
In the same field of endeavor, Wilczynski teaches a method wherein the model is trained to identify objects in images (see Wilczynski, fig. 5, 508, col. 12, lines 10-20).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching ofSengupta and Pratusevich with the teaching of Wilczynski in order to identify objects in images using AI (see Wilczynski, col. 1, lines 20-25). 

Regarding claim 3, the combination of Sengupta, Pratusevich and Wilczynski teaches the method of claim 2, wherein the images are satellite images (see Wilczynski¸fig. 2, 3), and wherein the features include spatial extent, National Imagery Interpretability Rating Scale (NIIRS), off-nadir angle, signal-to-noise ratio (SNR), and/or cloud coverage values (see Wilczynski, col. ,4, lines 10-35).

Regarding claim 4, the combination of Sengupta, Pratusevich and Wilczynski teaches the method of claim 2, wherein the quantified accuracy reflects the expected performance of the model identifying an object of a given type from new and/or unseen images (see Wilczynski, fig. 5, 508, col. 12, lines 10-20).

Regarding claim 16, the combination of Sengupta and Pratusevich teaches the method of claim 1. 
The combination of Sengupta and Pratusevich is silent to teaching that wherein the data set on which the prediction model is trained is for a first geospatial and/or geotemporal image type, the accuracy of the model is quantified for a data set for a second geospatial and/or geotemporal image type, and the first and second geospatial and/or geotemporal image types are different from one another. 
In the same field of endeavor, Wilczynski teaches a method wherein the data set on which the prediction model is trained is for a first geospatial and/or geotemporal image type, the accuracy of the model is quantified for a data set for a second geospatial and/or geotemporal image type, and the first and second geospatial and/or geotemporal image types are different from one another (see Wilczynski, fig. 5, 508, col. 12, lines 10-20).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching ofSengupta and Pratusevich with the teaching of Wilczynski in order to identify objects in images using AI (see Wilczynski, col. 1, lines 20-25). 

	Regarding claims 19-21 and 33, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 2-4 and 16, respectively. 
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sikka et al. (US. Pub. NO. 2019/0325342 A1), Saltz (2020/0126207), Dong (2015/0039540), Inoshita (2020/0117765) teach ML model generation systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/              Primary Examiner, Art Unit 2648